     Case 2:17-cv-00075-TLN-DMC Document 31 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       G.I.S.E., by and through his guardian ad        No. 2:17-cv-00075-TLN-DMC
         litem, Eddie Sanchez,
12
                           Plaintiff,
13                                                       ORDER
                v.
14
         CITY OF CHICO, CHICO POLICE
15       DEPARTMENT, MARK BASS,
16                         Defendants.
17

18             This matter is before the Court on Plaintiff G.I.S.E.’s motion to appoint counsel. (ECF

19   No. 23.) Defendants City of Chico, Chico Police Department, and Mark Bass oppose the motion.

20   (ECF No. 25.) For the reasons set forth below, the motion is DENIED.

21             G.I.S.E. is a minor proceeding by and through his guardian ad litem, Eddie Sanchez.1

22   Plaintiff initiated this action through counsel, but has not had counsel since March 19, 2018,

23   when this Court granted former-counsel’s motion to withdraw. (ECF No. 18). Thereafter,

24   Plaintiff was granted two extensions of time to find new counsel, each time the Court noting a

25   minor may not proceed pro se and may not proceed through a non-attorney guardian ad litem.

26   (ECF Nos. 20, 21.)

27
     1
             It appears Eddie Sanchez has not officially been appointed as the minor’s guardian ad
28   litem in this case.
                                                       1
     Case 2:17-cv-00075-TLN-DMC Document 31 Filed 09/02/20 Page 2 of 3

 1           Plaintiff’s motion indicates Mr. Sanchez has attempted to retain counsel on numerous

 2   occasions but has been unable to secure an attorney to take the case. Mr. Sanchez states he is

 3   unable to pay an attorney but is willing to compensate one by way of a contingency fee if Plaintiff

 4   is successful. He also provides that he is unable to read or write and has been assisted by a friend

 5   in this case. Plaintiff asks the court to appoint an attorney and set a contingency fee percentage

 6   that the attorney will be paid. Defendants oppose the motion, primarily arguing there is no

 7   statutory or discretionary authority for the Court to appoint counsel for a minor in a civil matter.

 8           As Plaintiff is aware, Mr. Sanchez cannot pursue this lawsuit on behalf of G.I.S.E.

 9   Indeed, the Ninth Circuit Court of Appeals has unequivocally held that “a parent or guardian

10   cannot bring an action on behalf of a minor child without retaining a lawyer.” Johns v. County of San

11   Diego, 114 F.3d 874, 877 (9th Cir. 1997). And Defendant is correct that there is no general right to

12   counsel for civil litigants. Lassiter v. Dept. of Social Services, 452 U.S. 18 (1981). Under 28 U.S.C.

13   § 1915(e), the Court may “request” that counsel represent a civil litigant who is proceeding in forma

14   pauperis. But this does not give district courts the power to make “coercive appointments of

15   counsel.” Mallard v. United States Dist. Court, 490 U.S. 296, 310 (1989). Moreover, a court may

16   ask counsel to represent an indigent litigant under § 1915 only in “exceptional circumstances.”

17   Determining whether a case involves exceptional circumstances requires an evaluation of (1) the

18   likelihood of plaintiff’s success and (2) plaintiff’s ability to articulate his claims in light of the

19   complexity of the legal issues involved. Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th

20   Cir. 2004).

21           As an initial matter, Plaintiff is not proceeding in forma pauperis in this action. Such status

22   requires an application to proceed as such, and a court order finding the plaintiff meets the financial

23   constraints to constitute indigency. See 28 U.S.C. § 1915. Even if he were, it is not clear to the Court

24   that “exceptional circumstances” exist here such that the Court could or should request counsel for

25   Plaintiff under § 1915. As the Court is unaware of any authority requiring or even permitting

26   appointment of counsel in this matter, Plaintiff’s motion (ECF No. 23) is DENIED.

27           The Court is sympathetic to Plaintiff’s predicament. But the Ninth Circuit has held that if a

28   lawyer is not secured to bring suit on a minor's behalf, the complaint should be dismissed without
                                                             2
     Case 2:17-cv-00075-TLN-DMC Document 31 Filed 09/02/20 Page 3 of 3

 1   prejudice so the minor may bring the action upon reaching the age of majority. Johns, 114 F.3d at

 2   878.

 3           Because it appears Mr. Sanchez has been attempting to find a lawyer for his grandson,

 4   however, Plaintiff shall have one final extension of time to retain counsel in this matter. Not later

 5   than sixty days from the date of electronic filing of this Order, new counsel shall file a notice of

 6   association on the docket. Plaintiff is advised that a local bar association may be able to assist in

 7   finding counsel under a contingency fee arrangement or, possibly, pro bono. If Plaintiff is unable to

 8   retain counsel, this matter will be dismissed without prejudice and without further notice to the

 9   parties. See Johns, 114 F.3d at 878 n.2 (holding minor plaintiff’s claims should be dismissed

10   without prejudice so the plaintiff may bring them when he reaches the age of majority, and noting

11   that generally state statutes of limitations “often toll causes of action for minors” but expressing

12   no opinion on which causes of action, if any, were tolled in that particular case).

13           IT IS SO ORDERED.

14   DATED: September 1, 2020

15

16

17
                                                                     Troy L. Nunley
18                                                                   United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                          3
